Citation Nr: 0404522	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine at C5-C7.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1981 to April 2001.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

This case is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part. 


REMAND

The veteran seeks a higher initial evaluation for his 
cervical spine disability.  For the following reasons, remand 
to the RO for additional action is necessary before the Board 
can decide this claim.

First, while the veteran's appeal was pending, the criteria 
for rating diseases and injuries of the spine, which include 
intervertebral disc syndrome, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
VA did not inform the veteran of the revised criteria or the 
evidence needed to substantiate his claim pursuant to that 
criteria; indicate who was responsible for submitting such 
evidence; or, consider the veteran's claim for a higher 
initial evaluation pursuant to the revised criteria.  On 
remand, VA should ensure that the veteran is afforded due 
process of law by complying with these notification 
requirements.    

Second, under 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), 
VA is required to notify a claimant of the information needed 
to substantiate his claim and assist him in obtaining and 
fully developing all of the evidence relevant to that claim.  
In this case, VA has not yet satisfied its duty to assist the 
veteran.  VA's duty to assist includes providing the claimant 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A.  In this case, the 
RO afforded the veteran VA general medical and spine 
examinations in September 2001 and May 2002.  The reports of 
these examinations do not, however, include all of the 
clinical findings needed for the Board to evaluate the nature 
and severity of the veteran's cervical spine disability, 
particularly in light of the revised criteria that must be 
considered in connection with the appeal.  In light of this 
fact, VA should afford the veteran another examination, 
during which an examiner can discuss the severity of the 
veteran's cervical spine disability in terms of the 
nomenclature of the rating schedule's former and revised 
criteria for evaluating spine disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and its 
implementing regulations is completed, 
consistent with all governing legal 
authority.  Such action should include 
informing the veteran of the evidence 
needed to support his claim and 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  The RO should afford 
the veteran an opportunity to respond 
with evidence or information and then 
take appropriate follow-up steps to 
assist the veteran in obtaining any 
additionally identified information or 
evidence.

2.  After any additionally received 
evidence is associated with the claims 
file, VA should afford the veteran a VA 
examination of his cervical spine.  The 
purpose of this examination is to 
determine the nature and severity of 
manifestations of that disability.  VA 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should address the following:

a)  Identify the nature, frequency, 
severity and duration of all 
manifestations of cervical spine 
disability, to include the demonstrated 
ranges of active and passive cervical 
spine motion.  The examiner should 
specifically identify any excursion of 
motion accompanied by pain.  

b)  The examiner should also 
consider whether the veteran's cervical 
spine disability causes functional loss 
due to reduced or excessive excursion, 
decreased strength, speed, or endurance, 
or the absence of necessary structures, 
deformity, adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use.  The examiner should do so in terms 
of additional loss of motion beyond that 
which is observed clinically.  The 
examiner should indicate whether any 
reported pain is supported by adequate 
pathology and evidenced by visible 
behavior.  He should provide detailed 
rationale, with specific references to 
the record, for his opinion.  

c)  The examiner should specifically 
identify any evidence of neuropathy or 
other nerve involvement due to the 
service-connected cervical spine 
disability, to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the upper 
extremities due to the disc disease 
should be identified.  The examiner 
should assess the frequency and duration 
of any attacks of neuropathy, to 
specifically include an assessment of any 
incapacitating episodes of disc disease 
necessitating bed rest prescribed by a 
physician during any 12-month period.  
The examiner should not rely solely on 
the veteran's subjective reports in 
making the latter determination.

d)  The examiner should also provide 
an opinion concerning the impact of the 
veteran's service-connected cervical 
spine disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

3.  VA should then review the examination 
report to ensure that it complies with 
the previous instruction.  If the report 
is deficient in any regard, VA should 
undertake the requisite corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Following completion of the above, VA 
should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record and pursuant to both 
the former and revised criteria for 
rating spine disabilities, consistent 
with governing legal authority.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The purposes of this REMAND are to afford the 
veteran due process of law and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


